DOWNEY, Judge.
This is a state appeal from an order suppressing marijuana seized from a marine vessel and from a dwelling. It is a companion case to Rizzo v. State ex rel. City of Pompano Beach, 396 So.2d 869 (Fla. 4th DCA 1981), opinion on rehearing filed this date, since it arose out of the same April 7, 1978, marijuana seizures involved in Rizzo.
The hearing on the appellees’ motion to suppress took place before a circuit judge other than the judge involved in Rizzo; it occurred some months after the Rizzo hearing; and it had different results.
In the present case the circuit court granted appellees’ motion to suppress on the basis that the police officers had no probable cause to arrest and, therefore, needed search warrants to enter the dwelling and to board the vessel. We reverse the order of suppression for failure of any of appellees to show standing, i. e., a reasonable expectation of privacy, as to the dwelling or the vessel (See State v. Muzevsky, 388 So.2d 21 [Fla. 4th DCA 1980]) and remand the cause for further proceedings.
REVERSED AND REMANDED.
ANSTEAD and HERSEY, JJ., concur.